Citation Nr: 1605393	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  14-23 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for major depressive disorder prior to December 5, 2012, and in excess of 70 percent thereafter.  

2.  Service connection for sleep disturbances.  

3.  Entitlement to service connection for joint pain.

4.  Entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days. 

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Heather VanHoose, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 4, 1989 to February 23, 1990, and from July 5, 2004 to April 5, 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009, February 2013 and August 2013 rating decisions of a Department of Veterans Affairs Regional Office (RO). 

In December 2015, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The claims for entitlement to service connection for GERD and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2014, prior to the promulgation of a decision in the appeal, VA received notification that the Veteran wished to withdraw from appeal his claim for higher ratings for major depressive disorder.

2.  At his December 2015 Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew from appellate review the claims for entitlement to service connection for sleep disturbances and joint pain, as well as the claim for   entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of entitlement to an initial rating higher than 30 percent for major depressive disorder prirot to December 5, 2012, and in excess of 70 percent thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for sleep disturbances have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for joint pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal as to the issue of entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days     have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In July 2014, VA received a written, signed statement from the Veteran withdrawing his appeal in connection with his claim of entitlement  to higher ratings for major depressive disorder.  At his Board hearing in December 2015, the Veteran withdrew the issues of entitlement to service connection for sleep disturbances and joint pain, as well as the claim for entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days.  The transcript of the hearing has been reduced to writing and is of record.  As these issues have been withdrawn, the Board does not have jurisdiction to review these appellate claims,    and they are dismissed.


ORDER

The appeal regarding the claim of entitlement to an initial rating higher than 30 percent for major depressive disorder prior to December 5, 2012, and in excess of 70 percent thereafter, is dismissed.

The appeal regarding the claim of entitlement to service connection for sleep disturbances is dismissed.

The appeal regarding the claim of entitlement to service connection for joint pain is dismissed.

The appeal regarding the claim of entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days is dismissed.


REMAND

The Veteran seeks entitlement to service connection for headaches and GERD.  At  the December 2015 Board hearing the Veteran identified pertinent private treatment records that he had not previously identified, from Dr. Johnson of East Kentucky Medical Group.  Reportedly this physician practices medicine in Pikeville, Kentucky.  On remand, the Veteran should be asked to provide fully completed authorization form for this provider and any other where he has received treatment, so that VA may attempt to obtain any relevant private treatment records.

Service connection is currently in effect for major depressive disorder.  The Veteran contends that his headaches are secondary to his service-connected psychiatric disorder.  The Veteran testified to treating his headaches with over-the-counter medication when needed.  The Veteran is competent to attest to the fact that he    has current headaches.  A current VA examination is needed to assess whether     the claimed headaches are secondary to the service-connected major depressive disorder.

Additionally, it does not appear that the Veteran has been provided with notice pursuant to the Veterans Claims Assistance Act (VCAA) concerning his claim for service connection on a secondary basis.

Accordingly, the case is REMANDED for the following action:

1.  In connection with the claim for service connection for headaches, provide the Veteran with VCAA notice of evidence needed to support a claim for secondary service connection.

2.  Ask the Veteran to provide authorization forms with the names, addresses, and approximate dates of treatment of all health care providers who have treated him for headaches and GERD, to include Dr. Johnson of East Kentucky Medical Group.  After securing any necessary release, the AOJ should request any relevant records identified which are not duplicates of those already contained in the claims file, to include private treatment records from Dr. Johnson from East Kentucky Medical Group. 

In addition, attempt to obtain and associate with the claims file VA treatment records, which are not already in the claims file. All efforts to obtain such records should be documented in the claims file.

If any requested records are not available, the Veteran should be notified of such.

3.  Schedule the Veteran for VA headache examination to address his claim for service connection for headaches.  The claims file must be provided to the examiner for review in conjunction with the examinations.  After review of the file and examination of the Veteran, the examiner should offer an opinion as to the following: 

a) Is it at least as likely as not (a probability of at least    50 percent or higher) that any current headache disorder  is caused by the service-connected major depressive disorder?  Please explain why or why not. 

b) If not caused by the service-connected major depressive disorder, is it at least as likely as not (a probability of at least 50 percent or higher) that the headache disorder has been permanently worsened beyond natural progression (versus temporary exacerbation of symptoms) by the service-connected major depressive disorder?  If so,      the examiner should attempt to quantify the degree of worsening of the headache disorder that is attributable     to the major depressive disorder.  A rationale for all opinions expressed should be provided.

4.  After the above has been completed to the extent possible, the claims should be readjudicated, to include consideration of the newly received evidence.  If the benefits sought on appeal remain denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


